NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARIEL BAREL, personal representative of         No. 15-15650
Joseph Piovo; DONNA KARA, personal
representative of Joseph Piovo,                 D.C. No. 2:13-cv-01922-APG-
                                                GWF
                Appellants,

 v.                                             MEMORANDUM*

ROBERT STONE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Joseph Eugene Piovo, through personal representatives Ariel Barel and

Donna Kara, appeals pro se from the district court’s judgment dismissing Piovo’s

action alleging a civil rights claim under 42 U.S.C. § 1982. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject matter

jurisdiction. In re Dynamic Random Access Memory (DRAM) Antitrust Litig., 546
F.3d 981, 984 (9th Cir. 2008). We affirm.

      The district court properly dismissed Piovo’s action for lack of subject

matter jurisdiction because Piovo did not present a federal question on the face of

his amended complaint. See Rivet v. Regions Bank of La., 522 U.S. 470, 475

(1998) (plaintiff must present a federal question on the face of a properly pleaded

complaint); see also Phiffer v. Proud Parrot Motor Hotel, Inc., 648 F.2d 548, 551

(9th Cir. 1980) (setting forth elements of a prima facie case under 42 U.S.C.

§ 1982).

      The district court did not abuse its discretion in dismissing Piovo’s action

without granting further leave to amend because amendment would be futile. See

Serra v. Lappin, 600 F.3d 1191, 1195, 1200 (9th Cir. 2010) (setting forth standard

of review and factors for a district court to consider in determining whether to

grant leave to amend).

      We reject as unsupported by the record Piovo’s contentions that the district

court was biased, failed to comply with court rules, erred in staying discovery, held

Piovo’s pleadings to an improper standard, or otherwise erred in its analysis of

                                          2                                     15-15650
Piovo’s pleadings.

      Piovo’s request for judicial notice, set forth in his reply brief, is denied.

      Piovo’s motion to strike (Docket Entry No. 59) is denied.

      AFFIRMED.




                                           3                                     15-15650